Judge Mills
delivered the opinion.
The sole question worthy of nonce in this case, is, whether, in the case of a note oegviate I with, and discounted by, the bank, and tber by rais d to the dignity of a fireign bill of exchange, and protested for nonpayment on the last day of grace, the notice of protest ought to be giv> n to the endorsers on the saute day of the protest, «mere the parties lived in the same to wn where the bank is located: or whether notice served on the next ensuing day is sufficient and reasonable. The notice in tiiis case having been given on the next day, the point was reserved for the decision of the court, and the verdict taken subject to that decision. The court decided in favor of the endorser^ of the note and rendered judgment for them accordingly. From which decision the bank has appealed. Such a notice has already been decided by this court to be sufficient, in the case of Noble vs. Bank of Keoturkv, at the present term, and the reasons there urged need not be here repeated. The court below ought therefore to have readered judgment for the plaintiffs below.
The judgment must be reversed with costs and the cause remanded, with directions to render judgment for the plaintiffs in that court.